internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-114826-03 date date legend x state property property property property property date date dollar_figurex dollar_figurey dear this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling that x's rental income from its commercial and residential rental properties is not passive_investment_income within the plr-114826-03 meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in state on date x plans to make an election to be treated as an s_corporation x owns leases and manages three commercial properties property property and property and two residential properties property and property through x’s four employees as well as through independent contractors x represents that it provides various services to its tenants services provided by x include but are not limited to the following inspection of exterior and vacant areas daily property inspection common area maintenance janitorial services plumbing electrical maintenance mechanical maintenance maintenance and repair of the parking lot and grounds landscaping pest control maintenance of storm drains water and sewage lines snow and ice removal and structural remodeling in addition to services provided to tenants x handles the leasing and administrative functions involved in managing real_estate including but not limited to making major decisions affecting the management of the buildings repairs lease negotiations and improvements in the taxable_year ending date x received or accrued dollar_figurex in rents which includes reimbursements by tenants for insurance property taxes and property maintenance_expenses paid_by x x paid_or_incurred dollar_figurey in relevant expenses other than depreciation x represents that it anticipates future amounts to be consistent with the income and expense amounts for prior periods sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally plr-114826-03 significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from property property property property and property is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of section sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours enclosures copy of this letter copy for sec_6110 purposes j thomas hines chief branch associate chief_counsel passthroughs and special industries
